DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An examiner can cancel claims directed to a non-elected invention, where the election was made without traverse and the claims are not eligible for rejoinder (see MPEP Section 821.02).  See Applicant’s remarks filed 09/03/2021.
Claims 9-13, 19-23 that had been previously been withdrawn are cancelled.
The application has been amended as follows: 

Claims:
1. 	(Previously Presented) A computer-implemented method for generating a performance report for a system configured to run a plurality of flows, comprising: 
obtaining performance data associated with each of a plurality of running flows on a system, wherein each of the plurality of running flows comprises a connected sequence of nodes, wherein each node of the connected sequence of nodes is configured to perform a task, and wherein each of the plurality of running flows is associated with one of a plurality of users;
obtaining a plurality of templates, wherein each template of the plurality of templates describes a function of a flow; 
linking each of the plurality of running flows to one of the plurality of templates which describes a function of the linked running flow; 
generating, for each of one or more templates which describes the function of the linked running flow, a performance summary based on the performance data associated with each of the plurality of running flows linked to the template; and 
generating a performance report based on the generated one or more performance summaries.

2. 	(Original) The computer-implemented method of claim 1, wherein generating the performance summary further comprises: 
determining, for each of the one or more templates, whether a number of running flows linked to the template satisfies a condition based on a predetermined quantity; and 
generating, for each of the one or more templates, the performance summary based on the performance data associated with each of the plurality of running flows linked to the template, responsive to determining the number of running flows linked to the template satisfies the condition.

3. 	(Original) The computer-implemented method of claim 1, wherein obtaining performance data comprises: 
obtaining, for each of the plurality of running flows, one or more selected from the group consisting of: 
a latency of the running flow; 
a data rate per second of the running flow; 
a cost of the running flow; and 
a time at which the running flow was executed on the system.

4. 	(Original) The computer-implemented method of claim 1, wherein the performance summary comprises one or more selected from the group consisting of: 
an average of the performance data of the plurality of running flows linked to the template; 
a range of the performance data of the plurality of running flows linked to the template;
and a list of one or more of the performance data of the plurality of running flows linked to the template.

5. 	(Original) The computer-implemented method of claim 1, wherein linking each of the plurality of running flows comprises: 
determining, for each of the plurality of running flows, the template in the plurality of templates that most closely describes the function of the running flow; and 
linking each of the plurality of running flows to one of the plurality of templates based on the determination.

6. 	(Cancelled)

7. 	(Previously Presented) The computer-implemented method of claim 1, wherein generating the performance report further comprises: 
receiving a performance report query from a user of the plurality of users; 
generating the performance report based on the generated one or more performance summaries, wherein each of the one or more performance summaries are based on the performance data associated with one or more of the plurality of running flows, wherein at least one of the one or more of the plurality of running flows is associated with the user of the plurality of users; and 
transmitting the performance report to the user of the plurality of users responsive to receiving the performance report query.

8. 	(Original) The computer-implemented method of claim 1, wherein the system is a multitenancy integration cloud system, and wherein each of the plurality of running flows is allocated a predetermined processing capacity of the system.

9. 	(Cancelled)

10.	(Cancelled)

11. 	(Cancelled)

12. 	(Cancelled)

13. 	(Cancelled)

14. 	(Previously Presented) A system comprising: 
a processor; and 
a computer-readable storage medium communicatively coupled to the processor and storing program instructions which, when executed by the processor, cause the processor to perform a method comprising: 
obtaining performance data associated with each of a plurality of running flows on a system, wherein each of the plurality of running flows comprises a connected sequence of nodes, wherein each node of the connected sequence of nodes is configured to perform a task, and wherein each of the plurality of running flows is associated with one of a plurality of users; 
obtaining a plurality of templates, wherein each template of the plurality of templates describes a function of a flow; linking each of the plurality of running flows to one of the plurality of templates which describes a function of the linked running flow;
generating, for each of one or more templates which describes the function of the linked running flow, a performance summary based on the performance data associated with each of the plurality of running flows linked to the template; and 
generating a performance report based on the generated one or more performance summaries.

15. 	(Original) The system of claim 14, wherein generating the performance summary further comprises: 
determining, for each of the one or more templates, whether a number of running flows linked to the template satisfies a condition based on a predetermined quantity; and 
generating, for each of the one or more templates, the performance summary based on the performance data associated with each of the plurality of running flows linked to the template, responsive to determining the number of running flows linked to the template satisfies the condition.

16.	(Original) The system of claim 14, wherein obtaining performance data comprises: 
obtaining, for each of the plurality of running flows, one or more selected from the group consisting of: 
a latency of the running flow; 
a data rate per second of the running flow; 
a cost of the running flow; and 
a time at which the running flow was executed on the system.

17. 	(Previously Presented) The system of claim 14, wherein generating the performance report further comprises: 
receiving a performance report query from a user of the plurality of users; 
generating the performance report based on the generated one or more performance summaries, wherein each of the one or more performance summaries are based on the performance data associated with one or more of the plurality of running flows, wherein at least one of the one or more of the plurality of running flows is associated with the user of the plurality of users; and 
transmitting the performance report to the user of the plurality of users responsive to receiving the performance report query.

18. 	(Cancelled)

19. 	(Cancelled)

20. 	(Cancelled)

21. 	(Cancelled)

22. 	(Cancelled)

23. 	(Cancelled)

24. 	(Previously Presented) A computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising: 
obtaining performance data associated with each of a plurality of running flows performed on a system, wherein each of the plurality of running flows comprises a connected sequence of nodes, wherein each node of the connected sequence of nodes is configured to perform a task, and wherein each of the plurality of running flows is associated with one of a plurality of users; 
obtaining a plurality of templates, wherein each template of the plurality of templates describes a function of a flow; 
linking, each of the plurality of running flows to one of the plurality of templates which describes a function of the linked running flow; 
generating, for each of one or more templates which describes the function of the linked running flow, a performance summary based on the performance data associated with each of the plurality of running flows linked to the template; and 
generating a performance report based on the generated one or more performance summaries.

25. 	(Original) The computer program product of claim 24, wherein generating the performance summary further comprises: 
determining, for each of the one or more templates, if a number of running flows linked to the template satisfies a condition based on a predetermined quantity; and 
generating, for each of the one or more templates, the performance summary based on the performance data associated with each of the plurality of running flows linked to the template, responsive to determining the number of running flows linked to the template satisfies the condition.

26. 	(Previously Presented) The computer-implemented method of claim 1, further comprising: 
identifying that a first running flow of the plurality of running flows cannot be linked to one of the plurality of templates because the first running flow has a first function that is not described by the plurality of templates; and 
generating a new template describing the first function of the first running flow, wherein the new template is describing the first function of the first running flow is generated by generalizing an existing template.

27. 	(Previously Presented) The computer-implemented method of claim 2, wherein the condition requires two or more of the running flows to be linked to each of the one or more templates to generate the performance summary.

Examiner’s Comment
Claims 1-5, 7-8, 14-17, 24-27 are allowable over the prior art of record for the reasons stated on pp 14-18 of Applicant’s Arguments/Remarks filed on 05/18/2022.  An updated search was conducted and no prior art was discovered to read on the claims.  
Therefore, Claims 1-5, 7-8, 14-17, 24-27 are allowed.

Prior Art:
CN 106294706 A (GU) teaches a system and method for user service statistical analysis of cloud platform based on Deep Packet Inspection.  GU teaches on templates, collecting network traffic and matching network flow patterns to users.  However, GU does not teach on the details in the claims for the running flows comprising a connected sequence of nodes wherein each node of the connected sequence of nodes is configured to perform a task and linking each of these plurality of running flows to a matching template as recited in the independent claims.

US PGPub 2020/0202273 A1 (Lehmann) teaches on workflow management, including automatically deriving characteristics of a user task node in a workflow based on an analysis of other workflow elements such as conditional sequence connectors.  Lehmann teaches that a workflow may include a first user task that is connected to multiple subsequent nodes in the workflow, such as multiple subsequent user tasks that can be downstream from the first user task in the workflow, [0015].  However, Lehmann does not teach on the details as recited in the Independent Claims regarding the templates and the running flows which are linked to a template which matches the function of each running flow for each user of a plurality of users.

Conclusion & Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417. The examiner can normally be reached 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.H/Examiner, Art Unit 2454                                                                                                                                                                                                        
/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454